Citation Nr: 0501709	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  99-01 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD) prior to 
August 7, 1997. 
                                                                                                                                     
4.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD from August 7, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from February 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1998 and June 2000 rating 
decisions of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  

By an April 1998 rating decision, the RO granted service 
connection for PTSD with a 10 percent evaluation, effective 
July 21, 1994, and determined that new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for bilateral pes planus.  By a March 1999 
rating decision, the RO increased the rating for PTSD to 50 
percent disabling, effective August 7, 1997.    

By a June 2000 rating decision, the RO denied service 
connection for a left foot disability, apart from the 
previously asserted claim of bilateral pes planus.

By a statement received in August 2004, the veteran withdrew 
a hearing request which was set for a date in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Following a preliminary review of the claims file, the Board 
finds that additional development is necessary before the 
following claims may be properly adjudicated.

Under the Veterans Claims Assistance Act (VCAA), VA shall 
apprise the claimant of what evidence would substantiate the 
claim for benefits and further allocate the responsibility 
for obtaining such evidence.  The VCAA further provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

With regard to the new and material evidence claim, there is 
no evidence of record in this case that the veteran has been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  The veteran has 
not been provided with notice of what specific information 
and/or specific medical or lay evidence, not previously 
submitted, is necessary to reopen his claim for service 
connection, what specific evidence, if any, he is expected to 
obtain and submit, what specific evidence will be retrieved 
by VA, and that he should provide any evidence in his 
possession that pertains to the claim.  It has been held that 
VA shall so advise such claimants as part of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the left foot disability claim, the veteran 
contends that he suffered an injury to the left foot during 
his period of active service and that he has such a left foot 
disorder.  

A review of the veteran's service medical records shows that 
the veteran reported injuring his right foot following a 
parachute jump.  Following discharge from service, x-rays 
taken on VA examination in March 1968 revealed slight 
hypertrophic spurring at the talonavicular joint of the left 
foot.  Current VA medical treatment records reveal that the 
veteran complained of left foot pain due to a parachute 
injury.  Diagnoses include type 2 posterior tibia tendon 
injury and left plantar fascitis.  VA radiology reports dated 
in June 1997 and June 1998 note degenerative changes of the 
left foot.  

Although the veteran underwent a VA examination in April 
2001, the examiner noted that the claims folder was not 
available for review and a nexus statement was not provided.  
A review of the claims folder is required by law in this 
circumstance.  Shipwash v. Brown, 8 Vet.App. 218 (1995); 
Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). On the basis of the evidence of record, the 
Board finds that further VA examination is warranted to 
determine the nature and etiology of any current left foot 
disorder.  

With regard to an increased evaluation for PTSD, the veteran 
contends that this disability makes him essentially 
unemployable.  However, there is conflicting evidence of 
record as to the severity of the veteran's PTSD.  

A VA psychiatrist in March 1998 and January 1999 indicated 
that the veteran's PTSD renders him permanently and totally 
disabled.  Furthermore, in a November 2000 VA treatment 
record, it was noted that the veteran was unable to work in 
any setting due to his PTSD and Amnestic syndrome.    

The veteran underwent VA psychiatric examinations in July 
2000 and April 2001 in which he reported that he last worked 
in 1990 and that he was not working due to the medications 
that he was on and that fact that he could not remember 
things.  

However, the July 2000 examiner provided a global assessment 
of functioning (GAF) scale score of 60 to 65 (which, 
according to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, represents moderate (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning to 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational or school functioning 
but generally functioning pretty well, has some meaningful 
relationships.   The April 2001 VA examiner provided a GAF 
score of 65.  

Neither examiner commented on the veteran's ability to work 
due to his service-connected PTSD.  Based on the inconsistent 
evidence of record, the Board determines that further VA 
psychiatric examination is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The claims file should be reviewed to 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent, to include obtaining all 
available treatment records.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature and severity of any 
left foot disorder.  The examining 
physician is requested to review 
pertinent documents in the claims file, 
including the service medical records, in 
detail and to render an opinion as to 
whether it is at least as likely as not 
that the veteran's left foot disorder, if 
currently diagnosed, is of in-service 
origin or otherwise related thereto.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3. The VAMC should schedule the veteran 
for a VA psychiatric examination.  The 
entire claims folder, to include a 
complete copy of this remand must be made 
available to, and pertinent documents 
therein reviewed by, the physician 
designated to examine the veteran.  

All necessary tests and studies, to 
include psychological testing, if 
appropriate, should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner must comment as 
to the degree to which the veteran's PTSD 
results in social and industrial 
impairment, to include findings which 
address the rating criteria at 38 C.F.R. 
§ 4.130.  The examiner should assign a GAF 
score.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  The AMC should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the AMC should ensure that 
the VA examinations comply fully with the 
above instructions, if it does not, the 
AMC should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
The AMC should adjudicate the veteran's 
PTSD claim for a higher initial rating 
with consideration of Fenderson v. West, 
12 Vet. App. 119 (1999), and as to any 
amnesiac disorder, the ruling in 
Mittleider v. West, 11 Vet. App. 181 
(1998) (Observing that when it is not 
possible to separate the effects of a 
service-connected condition and a non- 
service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandates 
that reasonable doubt on any issue was to 
be resolved in the veteran's favor, and 
that all signs and symptoms be attributed 
to the service- connected condition).  
  
5.  If any of the claims remain denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



	




